Citation Nr: 1805270	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-13 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for primary snoring disorder/sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a primary snoring disorder, also claimed as sleep apnea.  

The Veteran was afforded a VA examination in September 2012.  He reported that his wife heard him snoring at night, and sometimes it sounded like he was choking.  To establish if the Veteran had sleep apnea, he was provided with a sleep study in January 2013.  It was determined that the Veteran did not suffer from central or obstructive sleep apnea, and instead had a primary snoring disorder. 

The RO denied the Veteran's claim for entitlement to service connection for a primary snoring disorder, stating that snoring is a noise produced when an individual breathes during sleep which in turn causes vibration of the soft palate and uvula.  Snoring alone is not considered a disabling condition subject to service connection.

The RO requested a VA opinion in July 2015 regarding the etiology of the Veteran's snoring disorder.  A VA physician reviewed the Veteran's service treatment records.  She noted instances where the Veteran sought medical attention for shortness of breath.  She determined that while the Veteran had shortness of breath and a snoring disorder, they were separate and unrelated conditions.  She explained that snoring is not caused by shortness of breath and therefore it was less likely than not that the Veteran's primary snoring disorder was due to his shortness of breath in service.

February 2017 VA treatment records indicate that the Veteran underwent an additional in-home sleep study; however the results of the study were inconclusive.  The treating physician determined that the Veteran should have a study performed in a facility.  The Veteran contacted VA in August 2017 and reported that he underwent a private sleep study in June 2017.  The sleep study does not appear to be in the record; however, VA sent the Veteran a letter in August 2017, stating that the results of the sleep study performed in June 2017 were abnormal/Mild sleep apnea.  He was then ordered a CPAP machine and scheduled for education classes.  See August 2017 VA treatment records.

Because it appears that the Veteran has been diagnosed with sleep apnea, additional development is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA or private treatment records relating to the disability on appeal that are identified by the Veteran, to include the June 2017 private sleep study.  All attempts to obtain these records should be documented in the claims file.  A release should be obtained from the Veteran as necessary.

2. The Veteran should be afforded an appropriate VA examination to determine the onset and etiology of his sleep apnea.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's sleep apnea is related to his service.  The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.

3. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



